
	
		II
		112th CONGRESS
		1st Session
		S. 1666
		IN THE SENATE OF THE UNITED STATES
		
			October 6, 2011
			Mr. Thune introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To prohibit the implementation of certain rules of the
		  National Labor Relations Board relating to the posting of notices on
		  unionization.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Employer Free Speech
			 Act.
		2.Prohibition on
			 implementation of ruleThe
			 proposed rule issued by the National Labor Relations Board entitled
			 Notification of Employee Rights Under the National Labor Relations
			 Act (76 Fed. Reg. 54006 (August 30, 2011)) shall have no force or
			 effect.
		
